Citation Nr: 1443007	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-33 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to non-service connected pension benefits prior to March 17, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from April 1985 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and non-service connected pension benefits.

By a July 2012 rating decision, the RO granted the Veteran service connection for posttraumatic stress disorder (PTSD) and assigned such an initial 100 percent rating, effective March 17, 2011. His claim on appeal as to entitlement to non-service connected pension benefits is thus captioned to reflect consideration that he is in receipt of disability benefits from VA at the rate of 100 percent as of March 17, 2011, a rate higher than the non-service connected pension rate. In August 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to non-service connected pension benefits prior to March 17, 2011, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is attributable to the acoustic trauma he experienced during active service.






CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a), including organic neurological disorders, or sensorineural hearing loss. Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). In addition, such may be presumed to have been incurred in service if it becomes manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.
 
According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

At the time of his April 2010 claim, the Veteran reported that he incurred acoustic trauma during service, as he worked with running military aircraft and was along the flight line, with noise from large aircraft and generators, and other equipment. He reported that he and his fellow service members had trouble hearing and were always yelling at each other. He asserted that his ears always hurt. At the time of his August 2014 Board hearing, as described his in-service acoustic trauma in the same manner, and reported that his hearing protection did not help. In a statement dated in April 2010, and during his August 2014 Board hearing, he also reported the sensation of decreased hearing acuity continuously since service. 

The Veteran's service personnel records, specifically, his service separation form, his DD-214, indicates that his military occupational specialty (MOS) was aircraft armament systems technician. His performance reviews discuss his responsibilities with aircraft and machinery. He was awarded two separate citations for outstanding achievement, one specifically noting his work with bomber weapons loading routines and one as a member of the squadron involved in aircraft weaponry. He has offered competent testimony as to his in-service experiences with noise exposure and his service personnel records bolster his claim. The Board thus concedes in-service acoustic trauma. Also, he has offered competent testimony as to symptoms of continuous decreasing hearing acuity since service. The Board finds no basis upon which to question the Veteran's credibility in this regard. See Layno.

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of hearing loss. The earliest in-service audiogram is dated in March 1983 and indicates that the Veteran's puretone thresholds, in decibels, for the right ear were 0, 5, 0, 0, 0, 0, and for the left ear were 0, 10, 20, 5, 0, 0, both measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively. His last in-service audiogram is dated in March 1990 and indicates that the Veteran's puretone thresholds, in decibels, for the right ear were 10, 15, 15, 0, 0, 5, and for the left ear were 15, 15, 15, 5, 0, 5, both measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively. 

On VA examination in June 2010, the Veteran reported his in-service experience with noise and denied recreational or occupational noise exposure. He did not present with hearing loss that met the standards to be considered a disability for VA purposes under 38 C.F.R. § 3.385, however, the examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of his in-service noise exposure. It appears that the examiner reasoned that the Veteran's in-service audiograms revealed normal bilateral hearing, without threshold shifts. On VA examination in April 2011, objective findings revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 40, 35, 40, 40, 35, and for the left ear were 45, 45, 40, 40, 35, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. Speech recognition ability was 94 percent in the right ear and 96 percent in the left ear. Based upon these results, the Veteran's bilateral hearing loss meets the VA requirements for consideration as a disability. 38 C.F.R. § 3.385. While the examiner's final opinion appears to speak to tinnitus only, she did offer that the Veteran's bilateral hearing loss was not caused by or the result of in-service acoustic trauma, as the Veteran's in-service and June 2010 audiograms revealed normal bilateral hearing. 











(Continued on the next page)
The analysis may be stated briefly. It is significant that no examiner considered the Veteran's competent and credible, and thus probative, account of continuous bilateral hearing loss since service. The Board finds that there is probative evidence of current bilateral hearing loss, a chronic disability under 38 C.F.R. § 3.309(a), as well as in-service acoustic trauma; and there is also probative evidence of decreasing bilateral hearing acuity since service, or continuous hearing loss. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1333; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39. The Board thus finds that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran, by a July 2013 letter, was awarded disability benefits from the Social Security Administration (SSA). The SSA determined that the Veteran was not engaged in substantial gainful activity was awarded benefits as of February 16, 2012, the date of his claim. No treatment records were attached to the letter and the letter was not complete. While the Veteran's VA examinations were noted by the SSA examiner, other pieces of evidence, identified by letter and number, were also noted; and it is not clear if there is outstanding evidence related to the Veteran's claim that the Board must review in determining if the Veteran was in essence unemployable between April 7, 2010, the date of his claim of entitlement to non-service connected pension benefits, and March 17, 2011, the date upon which VA awarded the Veteran a 100 percent rating for service-connected PTSD. 



(Continued on the next page)

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all relevant records related to the Veteran's Social Security disability benefits claim, to include any medical records upon which SSA based its decision. Any and all responses, including negative responses, from the SSA must be added to the claims file. If a negative response is received from the SSA the Veteran must be duly notified and provided an opportunity to submit such records.  

2. After ensuring any other necessary development has been completed; readjudicate the claim of entitlement to non-service connected pension benefits prior to March 17, 2011. If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


